Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, preliminarily-amended independent claim 1 is pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 06/21/2019 ("06-21-2019 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-21-19 IDS being considered by the examiner.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  HIGH-PRECISION ENERGY RANKING METHOD USED FOR CRYSTAL STRUCTURE PREDICTION OF ORGANIC MOLECULES THROUGH DENSITY FRAGMENT INTERACTION METHOD

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claim 1 is directed to an abstract idea, and claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	All of the limitations of claim 1 recite an abstract idea, so there are no additional element(s) as claim 1 includes mathematical Formulas 1, 2, 3, 4 and 5 and their respective descriptions.  

	

	



	Section 2106.04(a) offers guidance on the approach to identifying abstract ideas:
	To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.

	The enumerated groupings of abstract ideas are defined as:

		1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);

		2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and

		3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
 
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the entire claim 1 constitutes an abstract idea, because it is directed to an abstract idea of mathematical concepts - a mathematical relationships, mathematical formulas or equations and mathematical calculations (see Section 2106.04(a)(2) of the MPEP).  
	Predicting crystal structure of organic molecules with energy calculations in a quantum mechanical radius of a center cell using mathematical formulas encompassing electrostatic potential and the electron density distribution invokes said mathematical concepts, which, in and of itself, is directed to an abstract idea as explained in the Section 2106.04(a)(2) of the MPEP, which has distilled the recent case-law precedents.
As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, paragraph [0007] of the Specification of the instant application can be construed as an admission that subject matter of claim 1 has not been integrated into a practical application of the abstract idea, because it discloses that the calculation method is applicable, not that it has been integrated into a practical application by disclosing that "A framework designed by the calculation method is applicable to a variety of different precision first principle calculation methods of quantum mechanics, functional, and basis sets." Moreover, the paragraph [0007] discloses too broad of a topic of quantum mechanics and its mathematical constructs. Therefore, as currently recited, claim 1 is not particularly integrated into a practical application.
Second, there are no additional elements. 
Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Fourth, the recited method fails to link the use of the abstract idea to a particular technological environment, as predicting a crystal structure by itself is too generic. Hence, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.
Fifth, presumably, the abstract idea would be implemented by hand or with a general-purpose calculator. 
Sixth, there are no extra-solution activity as claim 1 recites calculating a total energy for a purported purpose of predicting a crystal structure of a molecule.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim does not recite the additional elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No. US 10,204,181 B1 to Henningsen et al.
Pub. No. US 2003/0229456 A1 to Beger et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 May 2022